Exhibit (10)(aw) MET-PRO CORPORATION SALARIED PENSION PLAN AMENDED AND RESTATED EFFECTIVE SEPTEMBER 1, 2007 MET-PRO CORPORATION SALARIED PENSION PLAN AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008 TABLE OF CONTENTS Article Page I. Definitions 1 II. Transition and Eligibility to Participate 9 III. Service and Credited Service, Transfers 11 IV. Eligibility for Benefits 15 V. Calculation of Benefits 16 VI. Vesting 21 VII. Pre-Retirement Death Benefits 22 VIII. Distribution 24 IX. Limitation on Benefits 36 X. Funding 45 XI. Administration 46 XII. Management of Trust Fund 48 XIII. Benefit Claims Procedure 49 XIV. Non-Alienation of Benefits 53 XV. Designation of Beneficiary 54 XVI. Amendment and Termination 55 XVII. Top-Heavy Provisions 58 XVIII. General Provisions 62 XIX. Freezing of Plan 64 Appendix A 65 Appendix B 67 Table of Contents MET-PRO CORPORATION SALARIED
